Citation Nr: 1618047	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to September 11, 2014 for recurrent left ankle sprains and tendonitis (left ankle disability).

2.  Entitlement to a rating in excess of 10 percent for the period prior to September 11, 2014 for recurrent right ankle sprain and tendonitis (right ankle disability).

3.  Entitlement to a rating in excess of 20 percent for the period since September 11, 2014 for recurrent left ankle sprains and tendonitis (left ankle disability).

4.  Entitlement to a rating in excess of 20 percent for the period since September 11, 2014 for recurrent right ankle sprain and tendonitis (right ankle disability).

5.  Entitlement to a rating in excess of 10 percent for left shoulder strain and tendonitis (left shoulder disability).
 
6.  Entitlement to an initial rating in excess of 10 percent for right musculoligamentous strain (right shoulder disability).
 
7.  Entitlement to service connection for a lumbar spine disability.
 
 8.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, October 2011, October 2012 and October 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

In the January 2011 rating decision, the RO granted service connection for a right shoulder disability at an initial 10 percent evaluation, effective October 28, 2010; continued a 10 percent disability rating for a left shoulder disability; denied service connection for a cervical spine disability and denied service connection for a lumbar spine disability.

In an October 2011 rating decision, the RO continued a 10 percent disability rating for a left ankle disability.

In an October 2012 rating decision, the RO continued a 10 percent disability rating for a right ankle disability.

In May 2014, the Board remanded these issues for additional development.

In October 2015, a rating decision increased the Veteran's evaluations for service-connected left and right ankle disabilities to 20 percent, effective September 11, 2014, the date of medical evidence showing worsening.  The Board notes that since the increases to 20 percent did not constitute a full grant of the benefits sought, the issues of entitlement to a rating in excess of 20 percent for the period since September 11, 2014 for the service-connected left and right ankle disabilities remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to September 11, 2014, the Veteran's left ankle disability was manifested by pain and no more than a moderate amount of limitation of motion.

2.  For the period prior to September 11, 2014, the Veteran's right ankle disability was manifested by pain and no more than a moderate amount of limitation of motion.

3.  For the period since September 11, 2014, the Veteran's left ankle disability is manifested by pain and a marked amount of limitation of motion.

4.  For the period since September 11, 2014, the Veteran's right ankle disability is manifested by pain and a marked amount of limitation of motion.

5.  The Veteran's service-connected left shoulder disability is manifested by pain, stiffness and tenderness resulting in slight limitation of motion, but not by limitation of the arm to the shoulder level or below.

5.  The Veteran's right and left shoulder disabilities have been manifested by pain and stiffness with range of motion that more nearly approximates shoulder level.

6.  The Veteran's right and left shoulder disabilities do not more nearly reflect arm motion limited to 25 degrees from the side.

7.  The preponderance of the evidence is against a finding that the Veteran's has a current lumbar spine disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

8.  The preponderance of the evidence is against a finding that the Veteran's has a current cervical spine disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left ankle disability for the period prior to September 11, 2014 have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a rating in excess of 10 percent for a right ankle disability for the period prior to September 11, 2014 have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for a rating in excess of 20 percent for a left ankle disability for the period since September 11, 2014 have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for a rating in excess of 20 percent for a right ankle disability for the period since September 11, 2014 have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

5.  The criteria for a 20 percent rating for a left shoulder disability have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5024 (2015).

6.  The criteria for an initial 20 percent rating for a right shoulder disability have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5024 (2015).
.
7.  A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a November 2010 letter, prior to the date of the issuance of the appealed January 2011 rating decision and in a September 2011 letter, prior to the date of the October 2011, October 2012 and October 2015 rating decisions.  The November 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2011 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Both the November 2010 and September 2011 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for a right shoulder disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include records from the Bellevue, Nebraska Community Based Outpatient Clinic per the May 2014 Board remand instructions.  Additionally, the Veteran was afforded VA examinations in November 2008, October 2010, December 2010, September 2011 and November 2011.  Per the May 2014 Board remand instructions, the Veteran also underwent VA examinations in September 2014 and November 2015.  The reports of the November 2008, October 2010, December 2010, September 2011, November 2011, September 2014 and November 2015 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2008, October 2010, December 2010, September 2011, November 2011, September 2014 and November 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
In light of the above, the Board also finds that the RO substantially complied with the May 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of shoulder and ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. Ankles

The Veteran filed a claim for an increased rating for his service-connected right ankle disability that was received by VA in September 2011.  The Veteran filed his current claim for an increased rating for his left ankle disability in July 2012.

The Veteran's service-connected left and right ankle disabilities are currently rated as 10 percent disabling for the period prior to September 11, 2014, and 20 percent disabling for the period since September 11, 2014 under Diagnostic Code 5271.

Diagnostic Code 5271 is applicable to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.

Factual Background

The Veteran underwent a VA examination in September 2011.  It was noted that the Veteran had a right ankle sprain and tendonitis.  He reported flare-ups which occurred a couple of times a week and may occur spontaneously with position changes and sudden changes in motion.  Right ankle flexion was from 0 to 35 degrees with evidence of painful motion beginning at 30 degrees.  Dorsiflexion was from 0 to 10 degrees with no objective evidence of painful motion.  Left ankle flexion was from 0 to 45 degrees or greater with no objective evidence of painful motion.  Left ankle dorsiflexion was from 0 to 20 degrees or greater with no objective evidence of painful motion.  After repetitive-use testing right ankle flexion was from 0 to 35 degrees and dorsiflexion was from 0 to 20 degrees or greater.  Left ankle flexion was from 0 to 45 degrees or greater and dorsiflexion was from 0 to 20 degrees or greater.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  He did have functional impairment of the right ankle as there was less movement than normal, pain on movement and disturbance of locomotion.  There was no localized or pain on palpation of joints.  Muscle strength testing was normal and laxity testing was also normal.  There was no ankylosis of the ankle.  X-rays of the right ankle were normal.

A January 2012 private treatment noted that findings of the right ankle included significantly reduced, impaired loss of range of motion in the right ankle mortise joint, crepitus upon dorsiflexion and extension of the ankle mortise joint, myofascial adhesions in the plantar fascia, myofascial adhesions in the tibialis posterior, myofascial adhesions in the peroneal group, significantly reduced range of motion midfoot in flexion and extension and excessive wear on the outer heel counter of the shoe.  

In a June 2012 correspondence a private physician noted that the Veteran presented with significantly limited range of motion in both ankles.  Left plantar flexion was from 0 to 10 degrees from neutral range of motion and from 0 to 20 degrees from passive range of motion.  His left dorsiflexion was from 0 to 10 degrees from neutral range of motion and 0 to 15 degrees on passive range of motion.  Right ankle flexion was from 0 to 15 degrees active motion and 0 to 20 degrees passive motion.  His right dorsiflexion was from 0 to 15 degrees from neutral range of motion and 0 to 20 degrees on passive range of motion.  The physician indicated that these reductions ranges of motion were indicative of degenerative changes in the joint.  

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran had a diagnosis of left ankle recurrent strains and tendonitis.  The Veteran reported flare-ups which occurred once every 2 months and lasted a week.  During flare-ups, there was severe pain.  The aggravating factors were stepping wrong, running and working out.  The alleviating factors were sitting, pain medications and rest.  Left ankle flexion was from 0 to 40 degrees with no objective evidence of painful motion.  Left plantar dorsiflexion was from 0 to 10 degrees with painful motion beginning at 10 degrees.  After repetitive-use testing, left ankle flexion was from 0 to 40 degrees and left plantar dorsiflexion was from 0 to 10 degrees.  There was no additional loss of range of motion after repetitive-use testing.  The Veteran did have functional loss as he has less movement than normal, pain on movement and weakened movement.  There was pain on palpation of the left ankle.  Strength testing was normal.  The left ankle demonstrated laxity.  There was no ankylosis.  X-rays were normal and the examiner indicated that the Veteran's left ankle disability did not impact his work.  

Per the May 2014 remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran had a bilateral ankle strain.  The Veteran reported flare-ups that occurred with standing and weather changes.  Right ankle plantar flexion was from 0 to 45 degrees or greater.  Dorsiflexion ended at 0 degrees.  There was no evidence of painful motion.  Left ankle plantar flexion was from 0 to 45 degrees or greater.  Dorsiflexion ended at 0 degrees.  There was no evidence of painful motion.  The examiner noted that the Veteran was not able to perform dorsiflexion and the actual range of motion was from 5 degrees of plantar flexion to 45 degrees of plantar flexion.  He was able to perform repetitive-use testing with plantar flexion ending at 45 degrees and dorsiflexion ending at 0 degrees.  There was no additional range of motion following repetitive-use testing. He had functional impairment as there was less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight bearing.  There was localized tenderness and pain on palpation.  Muscle strength testing was normal for flexion but dorsiflexion demonstrated palpable but visible muscle contraction but no joint movement.  There was no laxity and there was no joint ankylosis.  X-rays of the ankle were normal.  The Veteran's ankle condition did not impact his ability to work.  The examiner addressed the comments of the Veteran's chiropractor and noted that he was unable to reconcile these comments as the chiropractor's range of motion findings differed from those noted on VA examination.  While the chiropractor indicated that the Veteran had severe degenerative changes in his ankles, the examiner could not understand how this could be as x-rays of the ankles were normal.  Therefore, the "severe degenerative changes" were not based on factual information.  The Veteran reported that he had 3 flare-ups per week and just had one yesterday, which would be current.  The examiner noted that pain and weakness could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  Additional limitation due to pain and weakness and fatigability was likely to occur.  However, it was not possible to determine the actual degrees of additional range of motion loss due to pain and weakness on use or fatigability or incoordination during flare-ups as an examiner must be present to objectively and clearly determine these additional losses, if present.

In November 2015, the Veteran again underwent a VA examination for his shoulders which was conducted by the September 2014 VA examiner.  The examiner noted that the Veteran reported that he had flare-ups even night.  Therefore, the previous results were directly during/after a flare-up which again, reportedly occurred every night.  Since the Veteran reported that flare-ups occurred every night, the examiner indicated that the Veteran's previous examination in September 2014 stands as dictated.   The examiner concluded that the Veteran's previous examination of the ankles was during a flare-up per the Veteran's comments and responses.

Period prior to September 11, 2014

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected left and right ankle disabilities for the period prior to September 11, 2014 as the evidence does not show that the Veteran's left and right ankle disabilities were more than moderate in nature for this time period. 

Notably, the September 2011 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 10 degrees, with pain at 10 degrees.   His left ankle dorsiflexion was from 0 to 10 degrees.  The Veteran's right ankle plantar flexion was from 0 to 35 degrees (with pain at 30 degrees) and the left ankle plantar flexion was from 0 to 45 degrees.  On VA examination in September 2012, left ankle plantar dorsiflexion was from 0 to 10 degrees and left ankle flexion was from 0 to 40 degrees.

In this regard, considering pain on range of motion, dorsiflexion of the right ankle only shows no more than a decrease of 10 degrees, and plantar flexion only shows no more than a decrease of 10 degrees of motion.  Similarly, dorsiflexion of the left ankle only shows no more than a decrease of 10 degrees, and plantar flexion only shows no more than a decrease of 5 degrees of motion.  As noted above, in order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent. 

Notably, In a June 2012 correspondence a private physician noted that the Veteran presented with significantly limited range of motion in both ankles.  Left plantar flexion was from 0 to 10 degrees from and left dorsiflexion was from 0 to 10 degrees.  Right ankle flexion was from 0 to 15 degrees active motion and 0 to 20 degrees passive motion.  

These range of motion readings demonstrate significant range of motion limitations in both the left and right ankles.  However, a previous VA examination less than a year earlier in September 2011 reflected greater ranges of motion.  Additionally, a more recent VA examination in September 2012 reflected that the Veteran's left ankle plantar dorsiflexion was from 0 to 10 degrees and left ankle flexion was from 0 to 40 degrees.

In this regard, the Board finds probative the September 2011 and September 2012 VA examiners' assessments that the Veteran demonstrated forward flexion measurements which warrant the current 10 percent disability ratings.  As noted above, the range of motion findings conducted during the June 2012 private examination were not consistent with the findings of the September 2011 examination which was conducted less than a year earlier, nor were they consistent with the subsequent September 2012 VA examination which was conducted less than 3 months later.  Additionally, the June 2012 private chiropractor also noted that "these reductions in ranges of motion were indicative of degenerative changes in the joint."  Notably, despite this assertion that the Veteran has arthritis, degenerative joint disease has not been found as the Veteran's x-rays have been normal.  

Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5271 is not warranted.

The Board has also considered whether higher evaluations are available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the September 2011 and September 2012 VA examinations report that the Veteran exhibited functional loss as he has less movement than normal, pain on movement and weakened movement, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination which would warrant a rating in excess of 10 percent.  

Since the Veteran has not demonstrated marked symptoms of his bilateral ankle disabilities even after repetitive use, the criteria for a rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his left and right ankle disabilities.

The Board has considered the Veteran's contentions regarding flare-ups as the Veteran noted severe pain during his flare-ups.  Nevertheless, the Board finds that his symptoms are most analogous to those associated with a moderate disability of the right and left ankle, as he has moderate limitation in range of motion in the right and left ankle, and the clinical evidence of record does not otherwise demonstrate more than moderate symptoms of his bilateral ankle disabilities.  Notably, the September 2012 VA examiner also indicated that the Veteran's left ankle disability did not impact his work while the November 2015 VA examiner also indicated that the previous measurements on the September 2014 VA ankle examination was accomplished during a period of flare-ups.

Accordingly, based on the frequency, duration and overall severity of such episodes, the Board finds that the overall impairment resulting from his left and right ankle disabilities would still more closely approximate no more than a 10 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning evaluations in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of disability ratings in excess of 10 percent for the period prior to September 11, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

For all the foregoing reasons, the Board finds that the claims for ratings in excess of 10 percent for left and right ankle disabilities for the period prior to September 11, 2014 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Period since September 11, 2014

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected left and right ankle disabilities for the period since September 11, 2014.

The Board notes again that a 20 percent rating is the maximum available under Diagnostic Code 5271.  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether an increased or additional disability rating may be assigned for the Veteran's right and left ankle disabilities under alternative diagnostic codes pertaining to disability of the ankle.  In that regard, Diagnostic Codes 5003 for arthritis and 5010 for arthritis due to trauma substantiated by x-ray findings are not applicable in this case, as x-rays did not demonstrate degenerative joint disease.  While the Veteran's chiropractor indicated that the Veteran had severe degenerative changes in his ankles, the September 2014 VA examiner specifically noted that he could not understand how this could be as x-rays of the ankles were normal.  

Diagnostic Codes 5270 and 5272 concern ankylosis, which has not been shown at any time during the claim.  The September 2014 VA examination report indicates that while the Veteran's right and left ankle ranges of motion are reduced, his ankles are not ankylosed. 

Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim.  Finally, as there is no evidence that the Veteran's right or left talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to increased or additional ratings under Diagnostic Codes 5003, 5010, 5270, 5272, 5273, or 5274.

Further, there is no evidence to support a higher disability rating for the left and right ankle disabilities based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

While the Veteran had functional impairment as there was less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight bearing, the September 2014 VA examiner noted that there was no additional range of motion following repetitive-use testing and that the Veteran's ankle condition did not impact his ability to work.  As noted in the September 2015 VA examination opinion, these results were taken during flare-ups per the reports of the Veteran.  

Thus, even accounting for the Veteran's reports of flare-ups and its associated limitations of motion, the Board finds that the overall impairment resulting from his left and right ankle disabilities would still more closely approximate no more than the 20 percent rating currently assigned.

Thus, the weight of the evidence is against the grant of disability ratings in excess of 20 percent for the period since September 11, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

For all the foregoing reasons, the Board finds that the claims for ratings in excess of 20 percent for left and right ankle disabilities for the period since September 11, 2014 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Shoulder

The Veteran filed a claim for an increased rating for his left shoulder disability that was received by VA in September 2010.  

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2015).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran's left shoulder disability is currently rated at a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024.  The Veteran is left handed.  Hence, his left shoulder disorder affects his major arm. 

The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015). Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

In a January 2011 rating decision, the RO, in part, granted service connection for a right shoulder disability at an initial 10 percent evaluation, effective October 28, 2010 under Diagnostic Codes 5299-5203.

Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Because the Veteran is left-handed, his right shoulder is considered his non-dominant shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. §4.71a, Diagnostic Code 5203 (2015).  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.


Factual Background and Analysis

The Veteran underwent a VA examination in December 2010.  On examination, there was pain, stiffness, weakness, decreased speed of joint motion and fatigability of the right shoulder.  There were no flare-ups of joint disease.  Right shoulder flexion was from 0 to 140 degrees.  Right shoulder abduction was from 0 to 110 degrees.  Right internal rotation was from 0 to 50 degrees.  Right external rotation was from 0 to 60 degrees.  Left shoulder flexion was from 0 to 150 degrees.  Left shoulder abduction was from 0 to 150 degrees.  Left internal rotation was from 0 to 80 degrees.  Left external rotation was from 0 to 80 degrees.   There was objective evidence of pain following repetitive motion but no additional limitations after repetitions of repetitive motion.  There was no joint ankylosis.  X-rays demonstrated a normal right shoulder.  He worked as a construction superintendent and lost no time from work as a result of his right shoulder.  He had problems lifting and carrying as well as pain.  

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran had a diagnosis of chronic shoulder musculoligamentous strain and chronic left shoulder strain and tendonitis.  The Veteran was left handed.  The Veteran reported flare-ups 3 to 4 times a week which usually occurred when his right shoulder was raised above the shoulder level.  Right shoulder flexion was from 0 to 115 degrees with evidence of painful motion beginning at 115 degrees.  Right shoulder abduction was from 0 to 95 degrees with evidence of painful motion beginning at 95 degrees.  Left shoulder flexion was from 0 to 115 degrees with evidence of painful motion beginning at 90 degrees.  Left shoulder abduction was from 0 to 115 degrees with evidence of painful motion beginning at 90 degrees.  After repetitive-use testing, right shoulder flexion was from 0 to 110 degrees, right shoulder abduction was from 0 to 95 degrees, left shoulder flexion was from 0 to 110 degrees, and left shoulder abduction was from 0 to 90 degrees.  The Veteran had additional loss of motion and functional loss following repetitive-use testing as the Veteran had less movement than normal and pain on movement.  There was no pain on palpation and there was no guarding on either shoulder.  Muscle strength was normal and there was no ankylosis of the shoulder joint.  The Hawkins Impingement Test and external rotation/infraspinatus test were positive.  There was a history of mechanical symptoms such as clicking but no history of recurrent dislocations.  He did not have an AC joint condition.  X-rays have not demonstrated arthritis.  The shoulder condition impacted his employment as he needed significant time and help from coworkers to complete tasks. 

In a June 2012 correspondence a private physician noted that the Veteran's left shoulder demonstrated abduction measured to 130 degrees without pain and 0 to 165 degrees with significant pain.  Adduction was from 0 to 40 degrees with no pain and from 0 to 45 degrees with significant pain.  Internal rotation was from 0 to 60 degrees with no pain and 0 to 65 degrees with significant pain.  External rotation measured 0 to 85 degrees with pain.  The Veteran's right shoulder demonstrated abduction measured to 85 degrees without pain and 0 to 90 degrees with significant pain.  Adduction was from 0 to 30 degrees with no pain and from 0 to 35 degrees with significant pain.  Internal rotation was from 0 to 40 degrees.  External rotation measured 0 to 50 degrees with no pain and from 0 to 70 degrees with pain.  

Per the May 2014 remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran had a diagnosis of bilateral shoulder strains.  The Veteran reported that he had daily stiffness, pain and weakness in his shoulders.  He also reported flare-ups with prolonged standing, walking, repetition or overhead use.  Right shoulder flexion was from 0 to 135 degrees with painful motion beginning at 95 degrees.  Abduction was from 0 to 135 with painful motion beginning at 95 degrees.  Left shoulder flexion was from 0 to 140 degrees with painful motion beginning at 95 degrees.  Abduction was from 0 to 140 with painful motion beginning at 95 degrees.  After repetitive-use testing, right and left shoulder flexion and abduction was from 0 to 140 degrees.  There was no limitation in motion after repetitive-use testing.  There was functional impairment as there was pain on movement.  There was no pain on palpation and no guarding.  Muscle strength testing was normal and there was no ankylosis.  Testing for rotator cuff conditions was negative.  There was no history of mechanical symptoms and he did not have any impairment of the clavicle, scapula or AC joint.  X-rays of the left and right shoulders were negative.  The examiner indicated that the Veteran's shoulder condition did not impact his ability to work.  The examiner noted that pain and weakness could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  Additional limitation due to pain and weakness and fatigability was likely to occur.  However, it was not possible to determine the actual degrees of additional range of motion loss due to pain and weakness on use or fatigability or incoordination during flare-ups as an examiner must be present to objectively and clearly determine these additional losses, if present.

In November 2015, the Veteran again underwent a VA examination which was conducted by the September 2014 VA examiner.  The examiner indicated that external rotation of both shoulders was from 0 to 90 degrees and internal rotation of both shoulders was from 0 to 45 degrees.  The DeLuca examination consisted of 3 additional external/internal rotation exercises and the Veteran's range of motion findings did not decrease.  He had mild occasional pain with both shoulders on repetitive movement.  Mild to moderate painful motion was noted.  The examiner also noted that the Veteran reported that he had flare-ups even night.  Therefore, the previous results were directly during/after a flare-up which again, reportedly occurred every night.  Since the Veteran reported that flare-ups occurred every night, the examiner indicated that the Veteran's previous examination in September 2014 stands as dictated.   

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports the assignment of an increased 20 percent disability rating for a left shoulder disability and an initial 20 percent disability evaluation for a right shoulder disability on the basis of limitation of motion.  As indicated above, a 20 percent disability rating is provided in the major and minor shoulders for limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this regard, the Board finds that in consideration of pain, fatigue, and weakness, the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities cause a functional limitation of motion to shoulder level.

As indicated above, the evidence shows the Veteran's right and left shoulder disabilities were manifested by pain, stiffness, restricted range of motion, and additional loss of motion and pain with repetitive-use testing.  The medical evidence also demonstrates that the Veteran's right and left shoulder motion was effectively limited to 90 degrees (shoulder level) due to pain.  Specifically, the September 2012 VA examination revealed left shoulder abduction from 0 to 90 degrees after repetitive-use testing and the November 2015 VA examination also demonstrated external rotation of both shoulders from 0 to 90 degrees and internal rotation of both shoulders from 0 to 45 degrees.  

In review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities are manifested by a functional limitation of motion to shoulder level.  While the majority of VA treatment records and VA examination reports document bilateral shoulder flexion and abduction range of motion beyond shoulder level, multiple sources document pain, weakness, and fatigue beyond shoulder level that effectively limit the Veteran's functional capacity to shoulder level.

Notably, the record demonstrates that the Veteran reported stiffness, pain and weakness in his shoulders as well as flare-ups which occurred with prolonged standing.  The September 2011 VA examiner noted that the Veteran's shoulder condition impacted his employment as he needed significant time and help from coworkers to complete tasks.  The November 2015 VA examiner also indicated that while it was not possible to determine the actual degrees of additional range of motion loss due to pain and weakness on use or fatigability or incoordination during flare-ups, additional limitation due to pain and weakness and fatigability was likely to occur.  

As a result and when resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that disability ratings of 20 percent, but no higher, are warranted for each of the Veteran's shoulder disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record consistently reflects the Veteran's complaints of pain and weakness that have resulted in decreased mobility and a decreased ability to carry, lift, and perform overhead activities.  Therefore, in consideration of pain, weakness, and fatigue, the Board finds that the Veteran's functional limitation of motion in both shoulders is limited to shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating for each shoulder.  See 38 C.F.R. § 4.71a , Diagnostic Code 5201.

However, a higher evaluation is not warranted for the right and left shoulder disabilities as the evidence does not more nearly reflect limitation of motion of the right or left shoulder to midway between side and shoulder level or to 25 degrees from the side.   

Notably, in a June 2012 correspondence a private physician noted that the Veteran's left shoulder demonstrated adduction from 0 to 40 degrees with no pain and from 0 to 45 degrees with significant pain as well as internal rotation from 0 to 60 degrees with no pain and 0 to 65 degrees with significant pain.  The Veteran's right shoulder also demonstrated adduction from 0 to 30 degrees with no pain and from 0 to 35 degrees with significant pain.  Internal rotation was also from 0 to 40 degrees while external rotation measured 0 to 50 degrees with no pain and from 0 to 70 degrees with pain.  However, the majority of evidence, to include the most recent evidence, demonstrates that the Veteran's shoulder disabilities cause a functional limitation of motion to, at worst, shoulder level.

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and motion limited to shoulder level.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 20 percent.

The Board notes that muscle strength is shown as 5/5, and there is no evidence of muscle atrophy or guarding. Also, although the September 2012 VA examiner noted that the Veteran's shoulder condition impacted his employment as he needed significant time and help from coworkers to complete tasks, the Veteran did not report any lost time from work or significant interference with his job performance due to his left or right shoulder condition.  Therefore, the Board finds that the 20 percent evaluations contemplate functional impairment due to pain and restricted range of motion, as well as some interference with employment.  See DeLuca, supra.

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

Thus, for all the foregoing reasons, the Board finds that an increased 20 percent, but no higher, rating for a left shoulder, and an initial 20 percent, but no higher, rating for a right shoulder disability is warranted.

C.  Extraschedular

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right ankle, left ankle, right shoulder and left shoulder disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected right ankle, left ankle, right shoulder and left shoulder disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II. Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as peripheral neuropathy is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a back or neck disability.  Notably, the Veteran sustained an in-service fall in October 1987 but there were no complaints regarding neck or back pain.  Additionally, the March 1995 separation examination was negative for complaints or treatments related to a back or neck disability.

Notably, an August 1995 treatment record indicated that the Veteran had a history of a neck injury while playing softball on active duty with occasional episodes of neck stiffness and pain.  However, the neck had a normal examination.

In an April 2003 private treatment note, a private chiropractor noted that the Veteran reported that his lower back pain started about a month ago following a workout.  The Veteran however also reported that he had experienced lower back pain for years but that this incident is different.  The Veteran also noted secondary neck pain.

A September 2003 note from a private chiropractic practice indicated that the Veteran had received treatment there from December 1997 to September 2002.

An October 2006 private treatment report noted a diagnosis of cervical spine spondylosis and lumbar disc degeneration.

In an August 2009 neurology consultation, the Veteran reported that his he had problems with his neck since 1987.  He also reported low back pain since 1995.

In an October 2010 correspondence, a private physician noted that he had been treating the Veteran since October 2006.  The physician noted that the Veteran had significant degenerative joint and disc disease in the lumbar spine, significant degenerative disc disease with spondylosis of the cervical spine, and findings consistent with permanent nerve damage in both the neck and back.  The physician opined that the "injury is service related, service aggravated, and service caused".  

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran reported having neck and low back pain in August 1996.  The diagnosis was degenerative changes of the cervical and lumbar spine.  The examiner indicated that he was unable to answer whether the Veteran's claimed lumbar spine and cervical spine disabilities were related to his service as the claims file was void any neck or back issues during service.  However, the Veteran reported back issues beginning in 1996 which was 1 year after service.  Private records showed chiropractic treatment from 1997 to 2008 but there were no records explaining why his cervical and lumbar issues started in 1996.  As a result, the matter was referred to an orthopedic specialist.

The Veteran underwent another VA examination in October 2010.  The Veteran denied any specific injury to his lower back in service.  He noted that he fell in 1987 which resulted in his service-connected shoulder disability and he felt that this fall also resulted in his neck disability.  He however denied being treated for a neck injury at the time.  While in service, he worked as an engineer for construction and demolition which involved him at times carrying backpacks weighing 85 to 125 pounds 1 to 2 times a week.  He recalled having a sore neck or back during these walks with the backpack but he never stopped.  The examiner noted that the Veteran was not treated for his neck at this time but has since had multiple visits to the chiropractor between the years 2002 and 2008 for both his cervical and lumbar spine.  The examiner noted that while there were no service treatment records pertaining to his neck disability, an August 1995 treatment report not a history of a neck injury while playing softball.  The examiner noted that while that while the Veteran was claiming that his neck issues were due to the fall in 1987, he did not have any complaints of any neck issues until after being discharged from the service in August 1995 which was 8 years after his injury.  The examiner opined that it was less likely than not that the Veteran's neck disability was caused by or a result of the specific injury while in the service.  The examiner noted that if the Veteran had any issues of cervical pain or treatments while in the service it would be more likely to support his claim of an injury.  However, he presented with neck issues 10 months after being discharged from service and 8 years after the original injury.  Th examiner did not feel it likely that this would be the case if the Veteran had experienced acute issues with his neck as they would have been presented sooner rather than later.

Regarding the Veteran's low back disability claim, the October 2010 VA examiner noted that the Veteran reported that he experienced low back pain since 1996.  The Veteran did not claim any specific injury to his low back when he was treated in service but he did note that on multiple occasions in service he had to carry backpacks weighing 85 to 125 pounds anywhere from 5 to 18 miles 1 to 2 times a week.  The examiner recognized that the Veteran carried significant amount of weight in a backpacks trekking distances of up to 18 miles but noted that the Veteran did not receive any treatments in the service and did not complain of any specific injury to his lower back.  The examiner opined that it was less likely than not that the Veteran's lower back issue was caused by or a result of his time in service.  Despite the amounts of physical labor that the Veteran was involved in, at no time did he have a specific injury and it would only be leading this up to speculation that the amount of weights that he was carrying led to degenerative changes in his spine over that period of time.  It was much more likely that these were all degenerative issues and not posttraumatic issues.  As such, without having any significant injury to his lower back or treatments prior to 2003 for his lower back, the examiner opined that it was less likely that the Veteran sustained a specific injury to his lumbar spine that was causing him to have his lower back issues.  He also had no basis for aggravation on either the cervical or lumbar spine complaints.

Considering the claims for service connection for a lumbar spine and a cervical spine disability, the Board finds that the claims must be denied.

As there are current diagnoses of degenerative disc disease of the lumbar and cervical spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of degenerative joint disease of the lumbar or cervical spine during service or for several years thereafter.  Stated differently, arthritis was not "noted" during service.  The Veteran's 1995 separation examination does not document any continued complaints, treatment, or diagnosis of chronic back or neck pain as the clinical evaluations were normal.  While an August 1995 treatment record indicated that the Veteran had a history of a neck injury while playing softball on active duty with occasional episodes of neck stiffness and pain, the neck had a normal examination.  Again, arthritis was not noted within one year of separation from service.

The first post-service evidence of arthritis of the lumbar and cervical spine is the October 2006 private treatment report which revealed a diagnosis of cervical spine spondylosis and lumbar disc degeneration.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

Additionally, these contemporaneous records, especially the Veteran's service separation examination, are highly probative as they indicate that he had did not have a problem with his back or neck at the time of his service separation.  These findings contradict any current assertion that a lumbar or cervical spine disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current lumbar and cervical spine symptoms have continued since service.  Stated differently, the normal findings of the spine and neck as well as his denial of pertinent symptoms at separation establish that he did not have continuity of symptomatology.

Accordingly, the Veteran did not manifest with a back and neck disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a back or neck disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board again notes that the Veteran's service treatment records are negative for complaints or treatments of a neck or a back disability.  As noted above, the Veteran's 1995 separation examination again not document any continued complaints, treatment, or diagnosis of chronic back or neck pain as the clinical evaluation was normal.

The Board notes that the relationship between his lumbar spine and cervical spine disabilities and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, in an October 2010 correspondence, a private physician indicated that the Veteran had significant degenerative joint and disc disease in the lumbar spine, significant degenerative disc disease with spondylosis of the cervical spine, and findings consistent with permanent nerve damage in both the neck and back and that the "injury is service related, service aggravated, and service caused".  

Conversely, the October 2010 VA examiner specifically found that the Veteran's current lumbar spine and cervical spine disabilities were less likely than not a result of his injury during service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the October 2010 opinion of the VA examiner, to be the most probative as he provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed lumbar spine and cervical spine disabilities were not related to the Veteran's service.  

Additionally, while the October 2010 private physician indicated that the Veteran's lumbar spine and cervical spine disabilities were related to service, he did not provide a detailed rationale for this conclusion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, when composing his October 2010 opinion, the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private physician, when specifically concluding that the Veteran's claimed lumbar spine and cervical spine disabilities were not related to the Veteran's service.

For these reasons the Board finds the October 2010 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current lumbar spine and cervical spine disabilities are related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between current lumbar spine and cervical spine disabilities and his service, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed lumbar spine and cervical spine disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Here, he is competent to relate that which he has been told.  However, his lay/medical opinion is entitled to no greater weight than the medical opinion upon which it is based.

Thus, the Veteran's assertions that there is a relationship between his claimed lumbar spine and cervical spine disabilities and his service are not sufficient in this instance and are outweighed by other more probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 10 percent for the period prior to September 11, 2014 for recurrent left ankle sprains and tendonitis (left ankle disability) is denied.

Entitlement to a rating in excess of 10 percent for the period prior to September 11, 2014 for recurrent right ankle sprain and tendonitis (right ankle disability) is denied.

Entitlement to a rating in excess of 20 percent for the period since September 11, 2014 for recurrent left ankle sprains and tendonitis (left ankle disability) is denied.
 
Entitlement to a rating in excess of 20 percent for the period since September 11, 2014 for recurrent right ankle sprain and tendonitis (right ankle disability) is denied.

Entitlement to a 20 percent rating for left shoulder strain and tendonitis (left shoulder disability) is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial 20 percent rating for right musculoligamentous strain (right shoulder disability) is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for a lumbar spine disability is denied.
 
Entitlement to service connection for a cervical spine disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


